Citation Nr: 0818328	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-operative 
residuals of umbilical hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran performed verified active service from October 
1986 to January 1999.   He retired in January 1999 with more 
than twenty years of active duty service.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Seattle , 
Washington .
 
A January 2000 rating decision denied service connection for 
a left groin hernia and a groin strain, and an April 2000 
rating decision denied service connection for bilateral pes 
planus (flat feet).  RO letters of February and May 2000, 
respectively, notified the veteran of each decision and of 
his appeal rights.  The claims file contains no indication 
that the veteran did not receive either decision letter, or 
any record that the U.S. Postal Service returned either 
letter as undeliverable.  Neither is there any record of his 
having submitted a timely Notice of Disagreement with either 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  Thus, both the January and April 2000 
decisions became final and binding on the veteran.
 
In October 2003, the veteran submitted a "Notice of 
Disagreement" with the January and May 2000 rating decisions 
as they pertained to the left hernia and groin strain and his 
flat feet.  A November 2003 RO letter informed him his appeal 
was untimely, and both rating decisions were final.  The RO 
noted, however, that his application would be treated as a 
petition to reopen a claim on the basis of new and material 
evidence.  See 38 C.F.R. § 3.156(a).  In a February 2004 
letter, the veteran initially informed the RO that he was 
endeavoring to split the left inguinal hernia into two 
separate issues, contrary to how he perceived the January 
2000 rating decision to have handled it.  His March 2004 
letter to the RO, however, informed the RO that he was never 
in disagreement with the denial of service connection for a 
left inguinal hernia or left groin strain.  His real claim 
was in fact for an umbilical hernia.  After a number of 
informal conferences with an RO Decision Review Officer, his 
March 2004 letter was clarified as in fact withdrawing his 
claims related to the left inguinal hernia and left groin 
strain, and he was pursuing a claim for service connection 
for an umbilical hernia.  Thus, the final January and May 
2000 rating decisions are not in issue in any capacity.  The 
decision below addresses only the claim of entitlement to 
service connection for an umbilical hernia.
 
The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
He also submitted additional evidence for which he waived 
initial RO review and consideration.  Thus, the Board may 
consider it without the necessity of a remand for RO review.  
See 38 C.F.R. § 20.1304 (2007).  The undersigned also held 
open the record of the hearing for 60 days to allow the 
veteran to obtain and submit additional evidence.  No 
additional evidence was submitted.  
 
FINDING OF FACT
 
The preponderance of the probative evidence indicates that a 
post-operative umbilical hernia disorder is not related to an 
in-service disease or injury, or a service-connected 
disability.
 
 
CONCLUSION OF LAW
 
An umbilical hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a letter of March 2004 
VA notified the veteran in of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
him, what part VA will attempt to obtain, and of the need to 
submit all pertinent evidence in his possession.  A March 
2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.
 
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the veteran did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim and he did in 
fact participate.  Further, following issuance of the March 
2006 letter, the claim was readjudicated, as shown in the May 
and July 2007 Supplemental Statements of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).
 
The veteran was provided the opportunity to present pertinent 
evidence and testimony; thus, the purposes of a compliant 
VCAA notice were not frustrated.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence of record rebuts any 
suggestion that the appellant was prejudiced by VA's notice.
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 

Veteran's Assertions
 
Approximately four years after his retirement from active 
service, the veteran underwent surgery to repair an umbilical 
hernia, which he insists manifested during his active service 
secondary to a March 1998 softball game, and perhaps due to 
heavy lifting while performing duty as an air crew member.  
Transcript, p. 8.  His wife noted in her June 2007 statement 
that, from time to time, the veteran had a slightly large 
bulge in his belly button that was firm to touch.  As already 
noted, the veteran has no quarrel with the medical finding 
that he does not have an inguinal hernia or any residuals 
thereof.  Instead, he asserts that medical personnel 
erroneously documented an inguinal hernia instead of an 
umbilical hernia when he was treated in March 1998 after he 
strained himself in a softball game.  Transcript, pp. 5, 8.
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Analysis
 
Service medical records note the veteran's presentation in 
March 1979 with complaints of nausea and vomiting.  
Examination revealed the abdomen as tender to touch.  The 
diagnosis was abdominal cramps secondary to excessive 
activity.  There is no evidence of any chronic residuals.  
The October 1981 Report Of Periodic Medical Examination noted 
the abdomen as normal.  His 1982 periodic physical 
examination noted the veteran's report of a history of 
gastroenteritis but specifically noted the absence of a 
hernia.  An August 1985 entry notes the veteran's complaint 
of pain after he strained himself in a baseball game.  
Examination revealed the leg area just below the inguinal 
area on the left as swollen and tender to touch.  The 
diagnosis was back strain and left groin muscle pull 
secondary to baseball.  He was placed on bed rest for the 
remainder of the weekend, and told to use ice packs.  Again, 
there is no evidence of chronic residuals.  The September 
1996 Report Of Periodic Physical Examination noted the 
abdomen as normal.
 
The veteran's periodic physical examinations from his entry 
into active service through December 1997 note no history of 
a hernia and noted his abdomen as normal.  Further, the 
veteran did not once indicate any prior history of complaints 
or symptoms of a hernia in any of his several Reports Of 
Medical History associated with those examinations.  The 
Board now considers the 1998 event.
 
Service medical records note the veteran's presentation at 
the medical facility in March 1998, and he told medical 
personnel he pulled a groin muscle in a softball game, and 
that he had done that before.  The examiner noted no hernia 
was felt in the inguinal or femoral area, but there was 
slight tenderness over the muscle of the inner right thigh.  
Pulses were normal.  The diagnostic assessment was a groin 
muscle strain.  Treatment was application of an ice pack and 
prescribed medication.  The specific medication is 
illegible.  There is no evidence of any continuing or chronic 
residuals.
 
In preparation for his retirement, the veteran specifically 
denied any prior history of a hernia on his September 1998 
Report Of Medical History for his physical examination at 
retirement.  In response to the query of whether there was 
any condition he had experienced during his service but not 
sought treatment for, the veteran only noted his hamstring.  
He made no mention of a hernia or an abdominal protrusion.  
The Report Of Medical Examination notes his abdomen as 
normal.
 
A June 1999 VA general examination report notes the veteran 
telling the examiner he experienced a hernia in his left 
groin area two years earlier, the pain was described as mild 
and non-recurrent.  In fact the appellant stated that pain 
had not been noted recently.  Physical examination of the 
abdomen revealed no evidence of a hernia, and the groin was 
normal.  The examiner did not list a hernia amongst his 
diagnostic impressions.  It did  note that the groin pain had 
resolved.
 
In June 2003, almost four years after his retirement from 
active service, records of the Naval Hospital , Oak Harbor, 
Washington, note the veteran as an asymptomatic male who was 
noted to have a small umbilical hernia at his annual physical 
examination.  He denied any pain or other symptoms, and the 
medical history he provided the examiner noted only 
hypertension, seasonal allergic rhinitis, and a history of a 
kidney stone.  As the examiner did not indicate a prior year 
or remote history, the Board reads the entry "his annual 
physical examination" as meaning for an examination 
conducted in 2003.  There is no indication the veteran made 
any mention of having experienced a hernia of any kind while 
in active service.  Examination revealed the umbilical hernia 
as 2 to 4 mm and reducible.  Though very small, the examiner 
noted it would likely increase in size.  It was surgically 
repaired in August 2003.
 
Neither the operation report nor any associated record 
contains an opinion, comment, or speculation, that the 
veteran's umbilical hernia was causally linked to his active 
service.
 
The veteran is correct stating that he did not manifest an 
inguinal hernia in March 1998.  Contrary to his assertions, 
however, the medical evidence preponderates against finding 
that he had an umbilical hernia inservice.  The best evidence 
of the event-the documented entries in his service medical 
records contemporaneous with the event, notes the examiner 
did not detect or diagnose a hernia at all.  Examination 
specifically revealed no evidence of a hernia.  The Board 
does not doubt the veteran's credibility.  Nonetheless, while 
he apparently is genuinely convinced medical personnel made 
an inaccurate entry in his service medical records, his 
sincerity and honesty do not make his conviction correct, 
especially where the medical evidence shows otherwise.
 
The Board finds not a wisp of evidence from which one might 
infer a mistake in 1998.  First, as noted, the examiner found 
no hernia.  Second, even were a hernia present, the Board 
must infer a medically trained examiner would distinguish 
between an inguinal and an umbilical hernia, as their usual 
anatomical location is not in close proximity to each other.  
See Steadman's Medical Dictionary, pp. 812-813, 27th Edition 
(2000).  Third, the veteran was on flying status throughout 
his Naval career and was subjected to annual flying physical 
examinations.  The Board is extremely doubtful that a 
prominent chronic abdominal bulge would have escaped 
detection or notation.  When the veteran spontaneously passed 
a kidney stone in 1989, he was closely monitored and he had 
to obtain a waiver to remain on flying status.  It is highly 
unlikely an umbilical hernia would have escaped similar close 
medical scrutiny.
 
The records associated with the 2003 umbilical hernia repair 
note no prior or remote history of a hernia.  The veteran 
noted at the hearing that he had told doctors he knew the 
protrusion was present while in active service and they told 
him that hernias could be concealed and escape detection.  
Transcript, p. 8.  In addition to the fact the veteran 
filtered what a physician purportedly said through his lay 
person's sensibilities, see Robinette v. Brown, 8 Vet. App. 
69, 77 (1995), there also is the matter that the umbilical 
hernia's very small size, and the fact the examiner observed 
it would increase with passage of time, would mitigate 
against it having lain undetected since 1998.  The Board 
considers the veteran's wife's statement only to the extent 
of what she may have observed, being as there is no evidence 
she has medical training.

In sum, the Board is constrained to find the preponderance is 
against the veteran's claim.  38 C.F.R. § 3.303.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
The benefit sought on appeal is denied.
 
 
ORDER
 
Entitlement to service connection for post-operative 
residuals of umbilical hernia repair is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


